Citation Nr: 1137458	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating prior to September 2, 2008, and in excess of 30 percent from September 2, 2008, for posttraumatic headaches.

2.  Entitlement to an initial compensable rating prior to May 18, 2010, and in excess of 10 percent from May 18, 2010, for hypertension.

3.  Entitlement to an initial rating in excess of 10 percent for low back strain.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2002 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision in which the RO in Roanoke, Virginia in pertinent part granted service connection for a low back strain (10% from August 19, 2007); posttraumatic headaches (0% from August 19, 2007); and hypertension (0% from August 19, 2007); and on appeal of an August 2008 rating decision in which the RO denied service connection for sleep apnea.  In March 2011, the RO concluded that increased evaluations of 30% for the Veteran's headaches from September 2, 2008, and 10% for hypertension from May 18, 2010, were warranted.  

The Veteran testified at a hearing conducted before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing has been associated with the claims folder.  After his hearing, the Veteran submitted a pertinent medical nexus opinion and waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  


FINDINGS OF FACT

1.  On March 23, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was satisfied with a March 2011 decision with regard to his claims for higher initial ratings for his service-connected posttraumatic headaches, hypertension, and lower back strain.

2.  The Veteran has sleep apnea that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal of the issue of entitlement to an initial compensable rating prior to September 2, 2008, and in excess of 30 percent from September 2, 2008, for posttraumatic headaches by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for dismissal of the appeal of the issue of entitlement to an initial compensable rating prior to May 18, 2010, and in excess of 10 percent from May 18, 2010, for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002).

3.  The criteria for dismissal of the appeal of the issue of entitlement to an initial rating in excess of 10 percent for low back strain by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002).

4.  Resolving reasonable doubt in favor of the Veteran, he has sleep apnea that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has indicated that he is satisfied with the appeal of his claims for an initial compensable rating prior to September 2, 2008, and in excess of 30 percent from September 2, 2008, for post-traumatic headaches; an initial compensable rating prior to May 18, 2010, and in excess of 10 percent from May 18, 2010, for hypertension; and an initial rating in excess of 10 percent for low back strain.  See March 2011 statement from the Veteran.  In light of the Veteran's satisfaction with the current ratings, there remains no allegation of error of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.  

II.  Service Connection For Sleep Apnea

      A.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for sleep apnea, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

      B.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Here, the Veteran contends that he has sleep apnea that was incurred in service.  His service treatment records (STRs) fail to show any diagnosis of sleep apnea, or any other sleep disorder.  A record dated in February 2007 does reveal that the Veteran complained of difficulty breathing at night; however, he was diagnosed with a viral upper respiratory infection (URI) based on his other reported symptoms.   

The Veteran was afforded a VA examination in April 2008.  He reported that his wife had been complaining about his loud snoring for about three years.  He also reported that his shipmates had complained to him about his snoring over the past few years.  The Veteran was diagnosed with obstructive sleep apnea; no medical opinion as to the etiology was provided.

Statements from the Veteran's wife received in August 2008 and April 2011 show that he had symptoms associated with sleep apnea during service such as snoring, daytime sleepiness, pauses in breathing, and choking.  At the August 2011 hearing, the Veteran and his wife both testified that the onset of his symptomatology occurred during service around 2003.  Following his hearing, the Veteran submitted a letter from W.M., M.D. dated in August 2011.  Dr. W.M. opined that the Veteran clearly had sleep apnea during service as the Veteran reported that as far back as 2003, he had problems with snoring and received comments from other service members about pauses in breathing at night in addition to snoring.  
Based on a review of the evidence, the Board finds that service connection for sleep apnea is warranted.  Post-service evidence shows that the Veteran currently has sleep apnea and was diagnosed with such disability within one year from discharge from service.  The Board finds that the evidence supports a finding of a nexus between his service and his current sleep apnea disability.  The Veteran and his wife have reported that he first started experiencing symptoms associated with sleep apnea during service.  The Veteran and his wife are competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran and his wife competent and credible regarding their reports of the in-service onset of symptoms and of a continuity of symptomatology since service.  In light of the Veteran's and his wife's competent and credible reports that he had symptoms in service, the Board finds that the evidence supports a finding of the onset of sleep apnea in service and a continuity of symptomatology since service.  

The Board's conclusion is further supported by the positive nexus opinion by Dr. W.M.  Dr. W.M. opined that the Veteran had sleep apnea in service based upon his report of symptoms that had their onset in service.  As noted above, the Board finds the Veteran competent and credible with regards to his reported in-service onset of symptomatology.  Therefore, the Board finds a medical nexus opinion based on the Veteran's reported history to be highly probative.  Furthermore, Dr. W.M.'s opinion is uncontradicted.  Additionally, although sleep apnea is not a disease for which presumptive service connection can be granted, the Board finds that the diagnosis of sleep apnea less than one year after the Veteran was discharged from service to be probative evidence that his sleep apnea did in fact have its onset during service when taking into account the Veteran and his wife's competent and credible reports. 

Accordingly, in considering the Veteran's and his wife's competent and credible lay statements regarding the onset of symptoms in service and of a continuity of symptomatology since service, Dr. W.M.'s positive nexus opinion, the close proximity of the diagnosis of sleep apnea with the Veteran's discharge from service, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has sleep apnea that was incurred in service.  The evidence is in favor of the grant of service connection for sleep apnea.  Service connection for sleep apnea is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

The appeal of the issue of entitlement to an initial compensable rating prior to September 2, 2008, and in excess of 30 percent from September 2, 2008, for posttraumatic headaches is dismissed.

The appeal of the issue of entitlement to an initial compensable rating prior to May 18, 2010, and in excess of 10 percent from May 18, 2010, for hypertension is dismissed.

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for low back strain is dismissed.

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


